Kashmir: present situation and future prospects (debate)
The next item is the report by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, on Kashmir: present situation and future prospects.
rapporteur. - Madam President, I am honoured to present the Committee on Foreign Affairs report entitled 'Kashmir: present situation and future prospects'.
This report correctly contrasts the situation between the world's largest secular democracy which has devolved structures at all levels - India, including Jammu and Kashmir - and Pakistan, which still lacks full implementation of democracy in Azad Jammu and Kashmir and has yet to take steps towards democracy in Gilgit and Baltistan. It also highlights the fact that there is considerable evidence that over many years Pakistan has provided Kashmiri militants with training, weapons, funding and sanctuary and has encouraged militants to commit atrocities on the Indian-administered side. It takes a firm line on human rights abuses in Jammu and Kashmir.
It is also constructive as it highlights the common heritage shared by India and Pakistan, exemplified in the ancient culture of Jammu and Kashmir, and recognises and values the pluralism, multiculturalism and multi-faith nature and secular traditions of the peoples of Jammu and Kashmir, which have been kept alive in the Indian part of Jammu and Kashmir.
This is an enlightened and balanced report, which denounces terrorism and those who support terrorism; it promotes a vision of peace, coexistence, friendship and economic integration and commerce between peoples on both sides of the border and in Gilgit and Baltistan along the lines of the European Union model.
I urge this House to adopt it in its entirety, with certain amendments, so that an unambiguous message is sent to the disturbers of peace in that part of the world that the international community will not tolerate extremism or terrorism any more and that we respect and uphold the rights and ethnicity of the Kashmiri people.
I have with me a strong statement - of this morning - by Mohtarma Benazir Bhutto, Chairperson of the Pakistan People's Party, in which she welcomes this report for drawing attention to the right of self-determination of the Kashmiri people; for reaffirming the EU's commitment to the settlement of dispute by peaceful means; for taking note of the impact of the earthquake and urging the European Union to help and support the Kashmiris; for supporting the role of the composite peace process in moving towards a durable settlement for the Kashmiris based on democracy, the rule of law and fundamental rights; for urging the Indian and Pakistan Governments to facilitate the ceasefire on the Line of Control by calling further on militant armed groups to enrol in a disarmament, demobilisation and rehabilitation process; for encouraging the Pakistan Government to transform the ceasefire in place in Siachin since 2003 into a lasting peace agreement; for urging both governments to allow international human rights organisations immediate and unrestricted access to all parts of the former princely state in order to investigate the human rights situation there; for calling on the Indian Government to put an end to all practices of extrajudicial killings, 'disappearances', torture and arbitrary detentions in Jammu and Kashmir; for calling on the Indian and Pakistani authorities to ease restrictions on travel between Srinagar and Muzaffarabad; for urging Pakistan to revisit its concepts of fundamental rights of freedom of expression, freedom of association, freedom of religious practices in Azad Jammu and Kashmir and Gilgit and Baltistan; for calling for the first-ever elections to be held in Gilgit and Baltistan and for seeking higher democratic representation in the Northern Areas. She firmly supports this report.
I am proud to inform the House that Imran Khan MP, former captain of the Pakistan cricket team and now head of his political party Tehreek-e-Insaaf, today pledged his full support for this report.
The plight of the Kashmiri people has been of concern to the international community for nearly 60 years. The European Union strongly supports regional integration, trade liberalisation and economic cooperation. The European Parliament is keenly interested in all aspects of the situation.
Let me draw your attention to the hundreds of young people who demonstrated in favour of this report, calling for the democratic freedoms that we recommend. They were beaten up by the police, their banners and petitions to the UN were destroyed. They demonstrated again. Two hundred of their relatives were kidnapped and have not been heard of since. Subsequently, many thousands of citizens of Azad Jammu and Kashmir have held meetings and pledged their full support for the report.
Over the border in Jammu and Kashmir, India continues to be criticised for her large military presence. The report is strong on human rights in Jammu and Kashmir, as in the other areas.
In Gilgit and Baltistan, the people are kept in poverty, illiteracy and backwardness.
The report makes clear its support for the current peace process. It recognises the ancient and unique heritage of the Kashmiri people. It reflects many principles of the European Union. I earnestly hope that this House will support the report as wholeheartedly during the vote today as it was supported by the Committee on Foreign Affairs.
Madam President, I followed with great interest the very lively debate in the Committee on Foreign Affairs on the Kashmir report by Baroness Nicholson. There is much food for thought in this report. It is too comprehensive for me to be able to respond in detail today, but I should like to reflect on some of the issues which it raises.
The focus on Kashmir is timely. On the political front, there have been many positive developments, which, for the first time in many years, give some hope that this long-standing issue is getting closer to a solution. Both India and Pakistan have indicated that the Line of Control could become a 'soft border'.
The European Union has expressed its firm support for the reconciliation process between India and Pakistan. But the road is still full of pitfalls. It is encouraging that the composite dialogue process remains on track despite terrorism. I was in Delhi when the terrible attacks on the daily Lahore-Samjhota Express train took place last February.
It would indeed be tragic if the peace process could be taken hostage by terrorists. I see no alternative to both countries addressing their differences through dialogue. This will, hopefully, lead eventually to settlement of all bilateral issues. I also feel it is important that the Kashmiris themselves have become more involved in the arrangements for the peace process.
I would like to say a few words about the terrible earthquake that struck Kashmir on the morning of 8 October 2005 and which, as Baroness Nicholson's report describes, had a devastating impact on the lives of the Kashmiris on both sides of the Line of Control, especially in Pakistan-administered Kashmir and the North West Frontier Province. I had the opportunity to visit the earthquake-affected areas in person when I visited Pakistan to represent the European Commission at the earthquake reconstruction conference in November that year.
The European Commission responded to this tragedy by providing humanitarian aid of EUR 48 million and by committing, in December 2005, a EUR 50 million programme on 'Earthquake Recovery and Reconstruction support to Pakistan', which covers rehabilitation of education and health facilities in the affected areas, an emergency education programme and community-based livelihood recovery schemes. Thus, we are aiming to do what the report recommends, namely help the most vulnerable and restore economic activities in the affected area.
This earthquake response comes in addition to other development programmes in Pakistan under our country strategy. Although the Commission has been quick to react to this challenge, I nevertheless expect that the reconstruction effort will still take a number of years. The Commission's reconstruction programme will be implemented over a period of five years.
As far as the Northern Areas of Pakistan are concerned, the Commission has been active there over many years in developing human resources especially, in improving the public school system and in cooperating with the Aga Khan Education Services. While implementing our programmes there, we have ensured that all communities - and government schools - benefit from project activities.
Before I conclude, I would like to thank Baroness Nicholson for the encouraging words she found to recognise the work of the Commission's delegations in Islamabad and New Delhi. This is much appreciated.
I would just like to add that I would have loved to have stayed for the whole debate but, as communicated, I have to leave before the end due to long-standing commitments which I could not alter after Parliament's change to the agenda, but my colleague Mrs Grybauskaitwill take over and stay on in the debate.
on behalf of the PPE-DE Group. - Madam President, the tragic and bloody dispute over the beautiful Himalayan territory of the former princely state of Kashmir between the two great south-Asian countries of India and Pakistan is one of the oldest in the world, going right back to UN Security Council resolutions 39 and 47 of 1948.
I strongly support the Nicholson report, and I congratulate the rapporteur on its content and quality, after considerable rebalancing during the committee stage, both in tone and in terms of its approach. The report is accurate and primarily recognises that current ongoing bilateral confidence-building talks between the Indian and Pakistani Governments remain the best strategy to achieve a just and enduring peace between these two nuclear-armed states. My British colleague, Mr Bushill-Matthews, who alone voted against it in the Committee on Foreign Affairs, informs me that he will now be supporting the report, which indicates how it has progressed during its various stages.
Mercifully, since the agreed ceasefire on 25 November 2003, we are now witnessing one of the most peaceful periods in terms of military action since the 1971 Indo-Pakistan war: a ceasefire that has survived serious provocations to the Government of India, including the Mumbai terrorist bombings. Nevertheless, Kashmiri Pandits still continue to claim that cross-border infiltrating terrorists are attempting a campaign of ethnic cleansing against the local Hindu population, albeit it on a vastly reduced scale.
Similarly, the report rightly calls for restraint by the Indian military, with full respect by the security forces for human rights, the wellbeing of civilian populations and observance of issued court orders.
The report highlights the lack of genuine democracy in Azad Kashmir and, in particular, for the first time, the plight of the inhabitants of Gilgit-Baltistan. There are also general concerns expressed in AJK over a number of issues, including women's rights and religious minority rights. I, and many colleagues, warmly welcomed in 2005 the launching of a bus service across the line of control between Srinagar and Muzaffarabad allowing divided families to be reunited after nearly 60 years, and it is my hope that, eventually, the borders, including the line of control, will be just a line on the map and become increasingly irrelevant.
We in the EU have already proved this with our four freedoms of movement of people, goods, services and capital. A similar future vision of a south-Asian economic community by 2025 will require free trade across the line of control. Both India and Pakistan, much to their credit, cooperated positively after the October Kashmir earthquake to provide humanitarian aid to thousands of victims and displaced people. But much remains to be done to resettle the displaced populations permanently.
The EU's role, in my opinion, is to support a peaceful settlement of the problem over the former princely state, with the EU willing to act as an honest broker for peace, but only if both sovereign governments ask for our help, as, ultimately, we regard the Kashmir dispute as a bilateral matter.
Finally, I would like to take this opportunity to repeat my appeal to all parties that support the militants waging a violent Jihad to stop their activities immediately.
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, India and Pakistan have waged three wars over the Kashmir region. This very much reminds me of the dispute between Germany and France over the Alsace-Lorraine region - where this sitting is being held. Three wars were waged in this region, too - but Germany and France decided after the Second World War to put an end to the confrontation and make cooperation the maxim of their policy. The successes of this policy can be seen in the European Union today.
The Socialist Group in the European Parliament would like to see India and Pakistan, too, moving on from confrontation and making cooperation the maxim of their policy. People in the Kashmir region would benefit tremendously and the whole region would blossom. I believe SAARC (South Asian Association for Regional Cooperation) has the potential to be a similar success story to the EU.
Naturally, peace thrives best where democracy prevails. In this report, we are very critical of the absence of democracy - the democratic deficits - in the Kashmir region, and also of the many human rights violations. People are suffering on both sides of the Line of Control. All parties involved are called on, therefore, to introduce democracy and respect for human rights there once and for all.
We can see that there is a tremendous amount of violence there - consisting of violence within the region and also infiltration from outside - and 80 000 people have lost their lives. There must be an end to the arrival of violent groups in the region from across the border. Naturally, we call on the military, too, to respect human rights. We also call on human rights commissions to penalise, including in court, violations of this kind taking place in both countries. It is unacceptable that people are being kidnapped, tortured and killed with impunity.
In our opinion, the EU should support the region's environmental and economic rehabilitation. Excellent work has been done there in the field of humanitarian aid, as I have been able to see with my own eyes. This commitment must continue. This report is evidently the first in the world to deal with Kashmir. I wish to thank the rapporteur for her courage in including quite a few things in her report. We have been struggling over this for months. I believe that this report will help the people in the region and also assist the India-Pakistan peace process.
on behalf of the ALDE Group. - (HU) First of all, I would like to congratulate Baroness Nicholson for the comprehensive and important report. I know that she was under all sorts of pressures but that she was able to withstand them. I am aware that it is not easy for a British deputy to free herself from domestic political considerations, and that she was successful in doing so. Therefore she deserves all our respect, and I support the report.
The European Union is taking on a serious commitment to repair the damage caused by the earthquake in Kashmir. We have agreed to provide support in the amount of EUR 100 million, and in the coming years will be offering 200 million to Pakistan and 470 million in the form of development aid. This means that we have a moral basis for expressing an opinion on these questions.
We are all very concerned that on both sides of the 'Line of Control' serious violations of human rights have taken place. But it is very encouraging that Prime Minister Singh of India has announced a policy of zero tolerance, and over the past few years there have visibly been very positive steps forward in Indian-controlled territory. We expect the same from Pakistan.
We also expect Pakistan to take much more decisive action against extremists and terrorists, and not to allow them to drift across the border into Indian-controlled territory. The conflict is not simply a question of boundaries. It cannot be resolved from one day to the next. The first prerequisite for building confidence is for the conflict to be resolved.
Baroness Nicholson's report shows that real improvement is needed in the current situation. The necessary social and economic conditions must be created. Family reunification must be made possible. Commercial ties need to be fostered, the infrastructure developed, new education institutions established and jobs created. But all this is not enough. It is necessary, but not sufficient. It is important for political dialogue to begin, with the Indian Government, the Pakistani Government and the whole spectrum of Kashmiri political life, with all those authorities that are willing to give up the use of force.
It is very important for the Kashmiris to be involved as well in finding a solution to the problem, for there will be no durable solution to the problem in Kashmir as long as freely and democratically elected Kashmiri leaders are unable to take part. In my judgment, India has shown a high degree of flexibility in recent times, and for this reason we expect the same from Pakistan as well, since there are close ties linking us to both countries. Both countries are important partners to us, and it is in our greatest interest that the two countries finally put an end to their conflict in a peaceful, constructive manner, and that in the meantime everything be done in an atmosphere of trust and dialogue.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, I should like to start by expressing my thanks to the rapporteur, Baroness Nicholson, for her report. I also wish to thank those Members who helped steer this difficult and very controversial report clearly in the direction of a compromise, and thus helped us all make considerable progress. I do think, however, that we have some way to go in today's vote before we have a report that - without also attracting censure from India, Pakistan or anyone else - ultimately serves our common aim of helping Kashmir to finally become a region characterised by peace, prosperity, and respect for the environment and human rights. We can make an important contribution to this today, if together we find the willpower and focus on the heart of the matter. This is a report on Kashmir, not one on India or Pakistan. We are perfectly justified in drawing up similar reports.
I should like to point out that much of the criticism levelled at India or Pakistan in the report is undoubtedly legitimate - in the case of Pakistan, in particular, much more could have been said. Yet this is not the place for a debate on Pakistan, as we are talking about Kashmir. Since time immemorial, Kashmir has been a bridging point and intersection between the Near East, Central Asia and South Asia. The region, which has even been the subject of a rock song by Led Zeppelin, can once more be a region in which people from all parts of Kashmir can live together in peace and prosperity. Let us contribute to this today. This would be the best contribution we could make towards the fight against terrorism. The region does not need more armed forces; it needs fewer arms, fewer armed forces. Parliament would then send out a signal to India and Pakistan today that they should continue to go down the route of peace; that they should do everything to increase the irrelevance of the border, so that Kashmir may one day be a region of prosperity and peace.
on behalf of the GUE/NGL Group. - (NL) Madam President, for a long time, it was Europe that decided how other parts of the world should be governed. One of the effects this had is that all the states in a large part of South Asia were combined into one enormous British colonial empire, some parts of which were governed directly by colonial officials, and some indirectly by the successors of traditional sovereigns who had submitted to the colonial supreme authority.
In 1947, the future of the states formerly ruled by those sovereigns was in the hands of the sovereigns themselves. They were able to join one of the two new states that had gained independence during that year and into which the colonial empire had been carved up: India, which was large and secular and Pakistan, which, while in those days also comprising Bangladesh, was small and Islamic. The earlier states were unable to regain independence and there was no referendum about whether they wanted to join India or Pakistan.
In most areas, this did not lead to any insuperable problems, for the preference of the sovereign and most inhabitants happened to coincide. Kashmir was the exception to the rule. The people would probably have opted for Pakistan, while the sovereign went for India. This goes some way to explaining the problems of the past 60 years.
India may be the world's largest democracy, but that democracy is being dealt heavy blows because of the overlap with Indian territory of a large section of Kashmir. Without any majority backing from its inhabitants, Kashmir can be kept under Indian control only by the army and the police.
Democracy there cannot function as it should under such conditions. India, being a secular democracy, has considerable advantages over Pakistan, where religious fanatics and the military have always had far too much influence. It is to precisely those benefits that India can offer that the inhabitants of Kashmir are blind.
In the contacts between the European Union and India, instead of sweeping this problem under the carpet, we should draw attention to it, and it was this idea that I found absent from the rapporteur's original text, which was very much focused on three components: recovery following the earthquake, cementing relations between the European Union and India and more trade and transport as means of improving relations between the leaders of India and Pakistan.
The people of Kashmir did not, however, have any role in this. Their long-term desire for a referendum about the future, and international support for this, were explicitly omitted, although it now looks like the final result will be more balanced.
on behalf of the IND/DEM Group. - (NL) Madam President, the theme of the Kashmir-EU week in early June will be 'peace building in Kashmir', and it is an important initiative given the human rights violations in that region, where the need for help on both sides of the border is highlighted not least by the actions of militant groups both in the Indian states of Jammu and Kashmir and in the Pakistani part Azad Kashmir. It is important that European aid be offered to all victims within Kashmir.
Humanitarian aid, however, does not involve political interference. The United Nations found out earlier this month how difficult aid operations are to manage in the region, when eighty-three of their staff had to be evacuated because - according to a UN spokesperson - local groups that had not managed to secure reconstruction projects had been pitting the people against them.
The rapporteur is also right to note that the European Union has not been asked to act as an external mediator in the Kashmir conflict, although the space given in the report to the South Asian Association for Regional Cooperation (SAARC) is in stark contrast with this view. The EU should not lose sight of the value of international intervention, aid and mediation. It is an omission that this value should be given such scant attention in this report. How do the Council and Commission intend to provide aid to all Kashmiris and the Asian regional partners?
on behalf of the ITS Group. - (NL) Madam President, it goes without saying that the European Union will need to make a meaningful contribution in order to support the peace process in Kashmir. It is important that the channels of communications between all interested parties are opened, and indeed kept open.
Perhaps I might touch on one of its many aspects, that being the problem of terrorism. It is a fact that many acts of terrorism are committed by groups that either operate from Pakistan, or are supported by it, Lashkar e-Taiba and Hizb ul-Mujahideen being two examples. President Musharraf has on several occasions committed himself to tackling the problem of terrorism, but I am afraid that he has a long way to go yet.
The same can be said of the extreme Islamism that is promoted on a large scale via the notorious schools called madrassas. If Pakistan does not manage to get this problem under control, the peace process is bound to founder in the longer term. This is why the European Union should no longer content itself with promises from Pakistan; it should also expect concrete action.
Madam President, I warmly welcome this debate this morning. It is the culmination of a long process which started in March 2000 when the House voted overwhelmingly for a factual report on the question of Kashmir. It has thus become not just a British problem, but is seen increasingly as a European one, as our debate this morning shows. We have had vigorous discussions in committee and we now have a more balanced report than when we started out this morning. Some 450 amendments have been tabled, around 180 of those amendments have now been included in this document and so there has been a substantial revision.
There are still some areas where I remain unhappy, in particular regarding Amendment 21 which refers to the question of machine-readable Pakistan passports. I understand there is no such concern in AJK. We have to be careful to keep the report factual. There are, however, three amendments in particular to which I would like to draw colleagues' attention and which I shall be supporting. The first is tabled by Mr Tannock on behalf of my group - and I thank him for having done so - where in order to create an atmosphere of confidence and goodwill it is vital to remove all obstructions and hindrances for all Kashmiris to travel freely in the entire state of Jammu and Kashmir.
Secondly, this particularly relates to the financial aspects of the earthquake. We all know what terrible suffering there was. There has been a request for further funds from the Government of Azad Kashmir, but I understand that they have not yet had a full reply, therefore Amendment 41 is asking for a clear reply from the Commission so that we know what we have to do in budgetary terms. The last aspect refers to demilitarisation and that is why we have tabled Amendment 55 together with Mrs Lambert.
The article in The Economist of 7 April was very clear and I commend it to the House. It says that there are three fundamental reasons why we should now be pressing for demilitarisation. First, the present numbers are not needed. We now have a process of nearly three years of a ceasefire and the dangers of militancy have significantly decreased. Second, this would be hugely popular in Kashmir where, to quote from The Economist, there is an alienation 'from Indian rule which runs deep, the withdrawal of the army would be widely seen not as a removal of a protective shield but as a lifting of an oppressive curse'. Third, withdrawing troops from Kashmir would be a great boost to the painstaking rapprochement between India and Pakistan.
In conclusion, I would like to draw attention, as one or two other colleagues have done, to the work of my colleague Mr Bushill-Matthews. I will be voting in favour of this report because it has a positive message of shining a light on the problems which are faced on a daily basis by the people of Jammu and Kashmir. We should keep that spotlight shining brightly and we should associate everybody possible with the process to find a resolution to the problem for the Kashmiri people.
Madam President, the European Union's positive role in dealing with any conflict in the world and our role in relation to Kashmir should be to support peace processes and to uphold international law. Our own Labour amendments to this report concentrated on advancing the withdrawal of troops on both sides, extending development aid, encouraging the practical involvement of the Kashmiri people themselves: balanced, constructive, diplomatic in our approach.
When I was in Kashmir in March at the same time as the Commissioner, I saw an AJK more open than ever before; the Indians willing to talk with the secessionists and both governments optimistic about their composite dialogue and when that bomb on a train from New Delhi to Lahore killed 68 people in February, the politics of blame was replaced by a mutual solidarity to defeat the terrorists who had planted it.
However, the support the Liberal Democrat rapporteur claims for her report this morning is possible only because at parliamentary committee level we defeated her proposals to cut off trade relations with one side, not the other; to provide economic aid on one side only; to overturn the UN resolution in favour of self-determination; and, most offensive of all, to score political points about the sixth worst earthquake in the history of humanity.
I note today the Liberal Democrat Amendment 58 to blame one side for preventing a plebiscite and the Conservative Amendment 5 to resist a plebiscite in the future. Labour and Socialist MEPs will oppose both.
In this report, I regret to say we have seen a rapporteur who claimed to uphold the principle of primum non nocere - do no harm - yet she has done only harm. I caution others in this debate and in our vote: do not speak today for India or for Pakistan; speak for Europe, for peace and for human rights and you will do a greater service for the people of Kashmir and for the honour of this Parliament.
Madam President, I welcome the Commissioner's comments. In October 2005 the catastrophic earthquake opened the eyes of the world to the desperate plight of the Kashmiri people. This tragedy offered India and Pakistan a window of opportunity to make peace out of disaster. It also gave the international community the prospect of engaging in a previously closed region.
The Council has stressed that India and Pakistan must find a durable settlement for Jammu and Kashmir which takes into account the wishes of all the people of Kashmir. This is a just and responsible approach and one which this House must follow if it is to contribute constructively to the Kashmir debate.
As Liberals, whose forefathers shaped the concept, my group's passion must be self-determination, self-determination and self-determination. It is an absolute right enshrined by the UN and respected and protected by the European Union. It is a democratic process that as a House we have a duty to support.
The EU must support the positive ideas now coming forward - systems of self-governance, making borders irrelevant, and joint management across the Line of Control. It is not for us to take any options off the table. We must, however, insist that they are explored through full consultation with the Kashmiris and, if the conditions are right, we must support their desire to determine their destiny through a democratic plebiscite. With a history of human rights abuses, a sustainable solution is impossible without ending impunity and ensuring that human rights are the building blocks of peace. India and Pakistan are now both members of the UN Human Rights Council. With membership comes a responsibility to lead.
Women and children have born the brunt of the conflict and the earthquake. Women have been widowed and children left orphaned. All are struggling to rebuild their lives. The EU, through its trade and economic relations with both India and Pakistan, must protect the most vulnerable in the short term and secure their livelihoods in the long term. The greatest tragedy of the earthquake was the loss of a whole generation of Kashmiris. We must mourn their deaths. For those who remain, our core goals must be peace, justice and self-determination for the generation of Kashmiris to come.
Madam President, I would agree with everything that my colleague, Mr Karim, has just said and, in particular, that self-determination is of crucial importance - even more so for peoples divided by history.
We would agree that the conditions for a plebiscite are not met at present, but they should not be set aside. Hence our Amendments 18 and 56, tabled with colleagues from ALDE Group, are of crucial importance for us.
This conflict in Kashmir has brought the world nearer to nuclear conflict than anything else since the 1960s. Therefore, it is hugely important to all of us in this House. Whether our countries have a historical involvement or not, the EU definitely has an interest. We welcome the confidence-building measures. The environment is of common concern to peoples on whatever side of the Line of Control, and can be a valuable peace-builder. We need the normalisation of relations at every level, grass-roots to political, and that softening of the border as an interim measure.
(MT) Thank you, Madam President. Throughout the years, the conflict in Kashmir has left thousands of victims in its wake, including thousands of victims torn from their families and thousands of others forced to leave their country to seek a better life elsewhere. Therefore, I believe we can all agree that the time has come for the European Union to do all it can to seek a long-term solution that is devoid of violence - one that is beneficial to all those involved. Surely everyone will accept that after years of insecurity, spilt blood and unfulfilled promises this is no easy task, even though there may seem to be consensus on an official level. Yet, we must ensure that what we have achieved up till now is not lost, and we must also see to it that permanent dialogue between India and Pakistan is given our full support and assistance. Both India and Pakistan must be given the chance to persevere with their confidence-building measures and to continue to allow people to cross control lines. This step was greatly welcomed after so many years of division. I am certain that the European Union will lend all its support to any initiative that could bring about peace, even if this could turn out to be a slow and lengthy process. As the Commissioner said, we must ensure, on a humanitarian basis, that people in refugee camps are provided with all the humanitarian aid they require, especially following the devastating earthquake that left so many people in a desperate plight. Aid has to be increased and the camps that have been in existence for so long must be given some form of official status. I strongly appeal to all Indian and Pakistani authorities to honour their obligations and to bestow upon the Kashmiri population the dignity it deserves, because every single person in the world has a right to such dignity. Last but not least; I believe we need to take action in order to protect the unique history of this people. The Indian, Pakistani and Kashmiri population must focus on the factors that bind them together. It is only in this way that the peace process can be successful. Finally, I would like to thank the rapporteur for all the work she has put in to making this report a successful one.
Madam President, I wish to congratulate Baroness Nicholson on her work on what has already become one of the most talked-about reports initiated by this House.
When I led a delegation to Pakistan last December, this report was raised with us almost everywhere, and, having followed the progress of the report closely, I do not underestimate the challenges there have been in bringing the basic facts about these issues into the open. I am sure that, in time, it will become an authoritative report on the issue.
I, too, have visited one part of divided Kashmir and empathise with the plight of the Kashmiri people, especially following the tragic impact of the earthquake. This report has also brought out into the open for the first time the conditions prevailing, not only in Kashmir but also in the northern areas. Whilst in Pakistan, I met many people who expressed a strong desire for greater democracy and a greater voice. Therefore, I hope one outcome of this report will be more democracy and greater democratic structures, especially in Gilgit and Baltistan, in the near future.
One of the issues that has most divided the Members of this House has been the question of a plebiscite. However, I welcome the consensus that has now developed on this issue in the report, and it is important to remember that the UN resolution that called for a plebiscite to be held clearly stated that it should happen only when the conditions have been met. It is therefore unfortunate that the conditions under which this might happen have not been met so far.
Having chaired the Delegation for relations with the countries of South Asia and the South Asia Association for Regional Cooperation, and now the Delegation for relations with India, I recognise that this issue has hindered proper development between neighbouring countries and the region as a whole. Therefore, I strongly welcome the confidence-building measures that both India and Pakistan have committed themselves to in the past few years. I urge them to continue along this track with soft borders and more trade, because this has already paid dividends as regards regional prosperity, and I sincerely hope it will eventually lead to improvements on all fronts for the people of Kashmir.
Madam President, this report is about the present and future prospects for the Kashmiri people and we must not lose sight of that. This report is not about India and it is not about Pakistan. I am pleased that the report was amended substantially in committee. I have, however, sought to amend it further and many of the amendments tabled by my group - though not all - are the ones I hope you can vote for.
Amendment 18 calls for the Kashmiri people to exercise their right to self-determination through a plebiscite in the future. This, to my mind, is the bottom line. I believe all people should have a right to determine their own destiny. This is what the Kashmiri people have been calling for for many years. Sixty years ago the resolutions were passed by the UN and they still have not been brought into effect. How can we be so selective about which UN resolutions we adhere to? I would like us, however, to go further and for any plebiscite to have the three options: governed by India, governed by Pakistan or independence. Hence Amendment 57.
Another concern I have about this report, although it is now much better than it was, is that it seems to be concentrating a great deal on the shortcomings of the Pakistan Government within Pakistan, rather than taking a balanced approach relating to both India and Pakistan's failures in Jammu and Kashmir generally.
Finally, we must build on the positive steps taken by both India and Pakistan and not undermine them. However, no solution can be achieved without the Kashmiri people having the final say themselves.
- (PL) Madam President, from the point of view of international human rights organisations, Kashmir has been one of the most volatile places on the map for the last 56 years. The civilian population has been in a difficult situation for many years and has received virtually no aid or protection from the international community. There is almost continuous fighting in Kashmir. Human rights organisations report that, since the Mujahadin insurrection in 1989, over 30 000 civilians have died in Kashmir.
Kashmir should weigh heavily on our consciences. All European democracies that pride themselves on a tradition of dialogue and freedom, especially concerning matters of faith, seem not to notice or to ignore the tragedy facing the civilian population in Kashmir. The European Union has to take part in spreading and promoting democracy by all possible means, especially in areas which have been affected by armed religious or racial conflict for many years.
At the moment, in view of the talks that are being held between India and Pakistan on the issue of Kashmir and which are, unfortunately, unlikely to end in success, we need the European Union to show a strong will to support the civilian population in Kashmir. We need the European Union to show the same sort of active attitude in supporting the peace process in Asia as it did when it backed the Orange Revolution and supported Aleksander Milinkiewicz by awarding him the Sacharov Prize.
We should not forget that Asia will be the European Union's most important partner in the future, thanks to its natural resources and manpower. Ignoring conflicts is a sign of ignorance and foolishness, something we cannot afford in the twenty-first century, knowing that weapons of mass destruction may be used in these conflicts.
(SV) I wish to thank everyone for the success in finally reaching an acceptable compromise. India, Pakistan and Kashmir do not constitute a traditional issue for me as a Swedish Social Democrat and Member of the European Parliament, but I felt very committed when I read the first draft and heard different parties' representatives, mainly from the United Kingdom, engage in debate.
Our task is not to live in the past or to adopt a position in favour of, or against, India and Pakistan. We have a responsibility for what is happening in Kashmir and for the human rights situation there. Our task as Members of the European Parliament is to see if we might play a role of some kind and then to offer our support and experience and in that way help resolve the conflict surrounding Kashmir.
What is going on, and has been going on for such a long time, is a scandal. I believe that two civilised countries such as India and Pakistan should be able to take greater shared responsibility, devise a timetable for achieving practical results and, naturally, help each other to combat terrorism. If that does not happen, the United Nations and the European Union will have to intervene more seriously than in the past. The EU's strategy is to exert pressure via agreements, aid and contacts. I should have liked us to have gone further and been prepared to support a referendum, but I appreciate that we are not yet in a position to do that.
Kashmir's wishes must be our guide in our future work and a guide for all those who wish to accept responsibility for the region. I want to call on everyone to think in terms not of prestige but of peace and in terms not of history but of the present and future. As Mr Leinen said, if France and Germany were able to create peace in Europe and found the EU, I am convinced that India and Pakistan have it within them successfully to bring about freedom and peace in Kashmir.
Madam President, the Commission would like to emphasise its belief that there are now renewed hopes that the Kashmiri issue can be brought closer to a solution.
Both sides have, we believe, sent out signals that appear to be more flexible now than in the past. Nevertheless, we would expect a slow and gradual process rather than quick results. But it is important - and this is where the rapporteur is very clear in her report - that the key to resolving this conflict is very much in the political aspirations of the people of both sides and of both countries.
The European Union will continue to support the reconciliation process between India and Pakistan and, for its part, the Commission is fully prepared to continue to provide assistance to the region through its different cooperation programmes and, in reply to Mr Elles, we have already decided on EUR 50 million for reconstruction work, which we think will take a few years. We have not had any additional claim from either government for additional resources, but we are open to discussing this in due course if such requests come.
This programme will also help restore economic development and good governance in the two countries. That is the main and fundamental condition to finding a sustainable solution to the situation in Kashmir.
The debate is closed.
The vote will take place today at 12 p.m.
Written Statements (Rule 142)
in writing. - Kashmir has suffered more than its fair share of tragedy, the most recent being the devastating earthquake. Sometimes out of tragedy comes hope, and so with the aftermath of the earthquake both India and Pakistan showed a desire to cooperate to improve the lives of the Kashmiri people. We must encourage all sides to continue with confidence measures and 'softening' the border. India must reduce the suffocating impact of its troops in Kashmir and Pakistan must continue to tackle terrorism. When the time is right the people of Kashmir must be given a voice in determining their future.